DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/159,580 filed 10/12/2018, Amendment filed 07/13/2022 and Supplemental Amendment filed 08/04/2022.
Claims 1-7, 9-22, 24-30 remain pending in the Application.
Applicant's arguments filed 07/13/2022 and 08/04/2022 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claim(s) 1-6, 9-11, 13-21, 24-26, 28-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Umuroglu et al. (Patent Application Publication 20180039886).
With respect to claims 1, 16 Umuroglu et al. teaches A system for mapping a neural network to a programmable logic devices (PLD) (paragraph [0026]), comprising: 
at least one memory configured to store instructions (a circuit design tool executed by a computer system comprising processor and memory (paragraph [0026])); and 
at least one processor configured to execute the instructions to cause the system to perform operations (a circuit design tool executed by a computer system comprising processor and memory (paragraph [0026])) comprising: 
receiving a data structure defining an architecture of the PLD (obtaining specification/data structure describing a programmable integrated circuit 118/FPGA/PLD using a circuit design tool executed by a computer system (paragraph [0026])); 
receiving a data structure defining an architecture of the neural network (obtaining one or more layers 102/data structure that makes up neural network 101 (paragraphs [0023], [0026]; Fig. 1));
partitioning the architecture of the PLD into a plurality of layers, each layer having a starting primitive adjacent to a first off-chip buffer and an ending primitive adjacent to a second off-chip buffer, wherein partitioning the architecture of the PLD comprises generating possible paths along primitives of the PLD that start and end adjacent to a bus transferring data off-chip, each path comprising one of the plurality of layers (generating one or more layer circuits 120 of an architecture of a programmable integrated circuit 118/FPGA/PLD (paragraphs [0027], [0036]), wherein one or more layer circuits 120 comprising one of plurality of hardware 124/sets of inputs/sets of outputs/starting/ending primitive adjacent to a first of plurality of off-chip memory circuits 128/off-chip buffer   (paragraphs [0026], [0027], [0038]), wherein programmable integrated circuit 118/FPGA/PLD is partitioned into plurality of layer circuits 120  comprising plurality of input interconnections 122/start//output connections 126/end//possible paths for connecting, for example, NOR/XNOR circuits/primitives of each of the plurality of the layer circuits 120  to receive transferred configuration data from adjacent one of the plurality of memory circuits 128, wherein each one of the plurality of memory circuits 128 might include registers, FIFO  circuits/buffer for each specializing layer circuit 120 and might be on-chip or off-chip memory circuit 128/register/ FIFO  circuits/buffer (paragraphs [0024], [0026], [0027], [0028], [0034], [0037])); 
mapping the architecture of the neural network onto one or more of the plurality of layers mapping one or more layers 102/data structure that makes up neural network 101/architecture of neural network to one or more layer circuits 120 of the programmable integrated circuit 118/FPGA/PLD (paragraphs [0026], [0027]); 
scheduling the mapped architecture of the neural network for execution on the one or more of the plurality of layers (implementing the mapping in a sequence/scheduling for execution on one or more of layer circuits 120 (paragraphs [0033], [0027], [0020], [0024], claim 5 of Umuroglu et al.)); and 
outputting an execution sequence based on the scheduled and mapped architecture of the neural network (generate corresponding sequence of activations on partially-connected layers (paragraphs [0020], [0024])).
With respect to claim 16 Umuroglu et al. teaches limitations similar to limitations of claim 1, including A method for mapping a neural network to a programmable logic device (PLD) (paragraph [0004]).
With respect to claim 30 Umuroglu et al. teaches A non-transitory computer-readable storage medium storing a set of instructions that is executable by one or more processors to cause the one or more processors to perform a method for mapping a neural network to a programmable logic device (PLD) (paragraph [0026]), the method comprising: 
receiving a data structure defining an architecture of the PLD (obtaining specification/data structure describing a programmable integrated circuit 118/FPGA/PLD using a circuit design tool executed by a computer system (paragraph [0026])); 
receiving a data structure defining an architecture of the neural network (obtaining one or more layers 102/data structure that makes up neural network 101 (paragraphs [0023], [0026]; Fig. 1));
partitioning the architecture of the PLD into a plurality of layers, each layer having a starting primitive adjacent to a first off-chip buffer and an ending primitive adjacent to a second off-chip buffer, wherein partitioning the architecture of the PLD comprises generating possible paths along primitives of the PLD that start and end adjacent to a bus transferring data off-chip, each path comprising one of the plurality of layers (generating one or more layer circuits 120 of an architecture of a programmable integrated circuit 118/FPGA/PLD (paragraphs [0027], [0036]), wherein one or more layer circuits 120 comprising one of plurality of hardware 124/sets of inputs/sets of outputs/starting/ending primitive adjacent to a first of plurality of off-chip memory circuits 128/off-chip buffer   (paragraphs [0026], [0027], [0038]), wherein programmable integrated circuit 118/FPGA/PLD is partitioned into plurality of layer circuits 120  comprising plurality of input interconnections 122/start//output connections 126/end//possible paths for connecting, for example, NOR/XNOR circuits/primitives of each of the plurality of the layer circuits 120  to receive transferred configuration data from adjacent one of the plurality of memory circuits 128, wherein each one of the plurality of memory circuits 128 might include registers, FIFO  circuits/buffer for each specializing layer circuit 120 and might be on-chip or off-chip memory circuit 128/register/ FIFO  circuits/buffer (paragraphs [0024], [0026], [0027], [0028], [0034], [0037])); 
mapping the architecture of the neural network onto one or more of the plurality of layers such that a data transfer size is at least locally minimized (mapping one or more layers 102/data structure that makes up neural network 101/architecture of neural network to one or more layer circuits 120 of the programmable integrated circuit 118/FPGA/PLD (paragraphs [0026], [0027]), wherein the mapping might be implemented when one or more layer circuits 120 as partially connected or convolutional layer, which minimizes a data transfer size (paragraphs [0032], [0033])); 
scheduling the mapped architecture of the neural network for execution on the one or more of the plurality of layers (implementing the mapping in a sequence/scheduling for execution on one or more of layer circuits 120 (paragraphs [0033], [0027], [0020], [0024], claim 5 of Umuroglu et al.)); and 
outputting an execution sequence based on the scheduled and mapped architecture of the neural network (generate corresponding sequence of activations on partially-connected layers (paragraphs [0020], [0024])).
With respect to claims 2-6, 9-11, 14-15, 17-21, 24-26, 28-29 Umuroglu et al. teaches:
Claims 2, 17: wherein the data structure defining the architecture of the neural network comprises a computational graph (paragraphs [0023], [0024]; Fig. 1).
Claims 3, 18: wherein the computational graph comprises a plurality of primitives and inputs thereto (paragraphs [0024], [0025], Fig. 1).
Claims 4, 19: wherein the operations further comprise transforming at least one subgraph comprising one of more primitives to at least one other subgraph according to one or more transformation rules (paragraphs [0035], [0036]). 
Claims 5, 20: wherein the computational graph includes at least one nested pattern (paragraph [0038]; Fig. 8).
Claims 6, 21: wherein the data structure defining the architecture of the PLD comprises a specification language (paragraph [0026]).
Claims 9, 24: wherein mapping the architecture of the neural network onto one or more of the plurality of layers comprises generating possible mappings of primitives of the neural network onto the plurality of layers and selecting the possible mapping having a local minimum of the data transfer size (paragraphs [0026], [0027], [0032], [0033]).
Claims 10, 25: wherein scheduling the mapped architecture of the neural network for execution comprises selecting an execution order for the one or more of the plurality of layers such that the data transfer size is at least locally minimized (paragraphs [0032], [0033], [0027], [0020], [0024]).
Claims 11, 26:  wherein selecting the execution order comprises generating possible execution orders of the one or more of the plurality of layers and selecting the possible execution order having a local minimum of the data transfer size (paragraphs [0032], [0033], [0027], [0020], [0024]).
Claims 13, 28: wherein at least one step of the execution order comprises a partial write to off-chip memory and a partial write to on-chip memory (paragraph. [0027]).
Claims 14, 29: wherein the execution sequence comprises a bit stream for input to the PLD (paragraphs [0026], [0036]).
Claim 15: wherein the PLD comprises a field-programmable gate array (FPGA) (paragraph [0025].

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 7, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umuroglu et al. as applied to claims 1, 16 above, and further in view of Tosh (US Patent Application Publication 20180268302).
	With respect to claims 7, 22 Umuroglu et al. teaches limitations of claims 1, 16 from which claims depend. However Umuroglu et al. lacks specifics regarding Dijkstra's algorithm. Tosh teaches:
Claims 7, 22: wherein partitioning the architecture of the PLD comprises applying Dijkstra's algorithm (paragraphs [0021], [0037], [0038]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Tosh to teach specific subject matter Umuroglu et al. does not teach, because it provides node-related processing attributes of the compute nodes, which are used to determine which one or more of the compute nodes are capable of solving the computational problem (Abstract).

11.	Claims 12, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umuroglu et al. as applied to claims 1, 16 above, and further in view of Celikyilmaz et al. (US Patent Application Publication 20190287012).
	With respect to claims 12, 27 Umuroglu et al. teaches limitations of claims 1, 10, 16, 25 from which claims depend. However Umuroglu et al. lacks specifics regarding greedy algorithm. Celikyilmaz et al. teaches:
Claims 12, 27: wherein selecting the execution order comprises application of a greedy algorithm (paragraphs [0050], [0064], [0066]).
	It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Celikyilmaz et al. to teach specific subject matter Umuroglu et al. does not teach, because it provides the use of multiple encoder agents in accordance herewith facilitates seamlessly integrating different input modalities (e.g., text, image, audio, and/or sensor input) in generating the output sequence; this integration may be useful, for instance, in various automation tasks, where the actions taken by a machine (such as a self-driving car) often dependent on multiple diverse input channels (paragraph [0005]).

Remarks

12.	In remarks Applicant argues in substance:
i) However, Umuroglu does not disclose "partitioning the architecture of the PLD comprises generating possible paths along primitives of the PLD that start and end adjacent to a bus transferring data off-chip, each path comprising one of the plurality of layers" as recited in claim 1 (emphasis added).
ii) n view of the shortcomings of the cited art and the errors in analysis of the cited art set forth in the Office Action, the Office has neither properly determined the scope and content of the cited art nor properly ascertained the differences between the claimed subject matter and the cited art. Moreover, there would have been no reason for one of ordinary skill in the art to modify the references to achieve the claimed combinations. Thus, the Office has failed to clearly articulate a reason why the cited art would have rendered the claimed invention obvious to one of ordinary skill in the art. Accordingly, no prima facie case of obviousness has been established, and claim 1 is allowable. Dependent claims 2 and 12 are also allowable due to their dependence from claim 1. 
Amended independent claim 16, although different in scope from claim 1, recites 
elements similar to those discussed above regarding claim 1 and is thus allowable for at least reasons similar to those discussed above with respect to claim 1. Dependent claims 22 and 27 are also allowable due to their dependence from claim 16. 
13.	Examiner respectfully disagrees for the following reasons:
With respect to i) Umuroglu et al. teaches partitioning the architecture of the PLD into a plurality of layers, each layer having a starting primitive adjacent to a first off-chip buffer and an ending primitive adjacent to a second off-chip buffer, wherein partitioning the architecture of the PLD comprises generating possible paths along primitives of the PLD that start and end adjacent to a bus transferring data off-chip, each path comprising one of the plurality of layers (generating one or more layer circuits 120 of an architecture of a programmable integrated circuit 118/FPGA/PLD (paragraphs [0027], [0036]), wherein one or more layer circuits 120 comprising one of plurality of hardware 124/sets of inputs/sets of outputs/starting/ending primitive adjacent to a first of plurality of off-chip memory circuits 128/off-chip buffer   (paragraphs [0026], [0027], [0038]), wherein programmable integrated circuit 118/FPGA/PLD is partitioned into plurality of layer circuits 120  comprising plurality of input interconnections 122/start//output connections 126/end//possible paths for connecting, for example, NOR/XNOR circuits/primitives of each of the plurality of the layer circuits 120  to receive transferred configuration data from adjacent one of the plurality of memory circuits 128, wherein each one of the plurality of memory circuits 128 might include registers, FIFO  circuits/buffer for each specializing layer circuit 120 and might be on-chip or off-chip memory circuit 128/register/ FIFO  circuits/buffer (paragraphs [0024], [0026], [0027], [0028], [0034], [0037]))
With respect to ii) it should be noticed that Umuroglu et al. teaches all limitations of claims 1, 16, 30, wherein it would be obvious to one of ordinary skill in the art to modify solving computational problems of Umuroglu et al. by using different algorithms (Dijkstra's algorithm and greedy algorithm) of Tosh and Celikyilmaz et al. respectively to teach specific subject matter Umuroglu et al. does not teach for the reason clearly established above in the rejections under 35 USC § 103.
Based on these disclosures of Umuroglu et al. Examiner believes that the Prior art Umuroglu et al. itself and in combination with Tosh and by Celikyilmaz et al. reads claims 1-7, 9-22, 24-30 as currently written and maintains rejections under 35 USC § 102 and 35 USC § 103 above.

  Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
08/08/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851